Title: From Benjamin Franklin to Richard Bache, 3 March 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son
London, Mar. 3. 73
I received yours of Jan. 4. per Packet but none from Mrs. Franklin, whom you mention as writing at the same time. I lament the Death of my old good Friend Mr. Hall, but am glad to understand he has left a Son fit to carry on the Business, which wish he may do with as good a Character and as good Success as his Father.
The Gentleman who reported that Story of the House struck in Jamaica which had Conductors on it, has since sent me a Letter he received from thence, acquainting him, that before the Stroke the Conductors had been taken down in order to make some Repairs to the House; and the Knowledge that Conductors had been there, occasioned the Report among the People that a House with Conductors had been struck. And he now every where contradicts the Story. I shall be glad to know what Information you receive.
The Ohio Grant has not yet got the Seals affixed. ’Tis good not to expect with any degree of Certainty, what is still subject to Accidents. My Love to Sally and Ben. I am ever Your affectionate Father
B Franklin
Your Mother and Sisters were well about a Month since.Mr Bache
